ITEMID: 001-94220
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF HAPESHIS AND OTHERS v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Article 1 of Protocol No. 1 - Protection of property
JUDGES: David Thór Björgvinsson;Ján Šikuta;Lech Garlicki;Nicolas Bratza;Päivi Hirvelä
TEXT: 7. The applicants, who are siblings, were born in 1959, 1942, 1947 and 1944 respectively. The first applicant (who is a Cypriot and British citizen) lives in London; the second, third and fourth applicants all reside in Larnaca. The second applicant is a Cypriot citizen, while the third and fourth applicants are British citizens.
8. On 13 August 1974, as the Turkish troops were advancing, the applicants' father left the village of Ayios Avrosios in the District of Kyrenia, where he owned the following immovable properties:
(a) plot of land with trees in Kapsala (plot no. 12/7/5/1, sheet/plan 13/15, registration no. 14426, area: hectares (h.) 3, decares (d.) 9, square metres (m²) 818);
(b) plot of land with trees in Glifhonera (plot no. 12/7/3, sheet/plan 13/15, registration no. 13911, area: h. 5, d. 6, m² 105);
(c) plot of land with trees in Glifhonera (plot no. 12/7/4, sheet/plan 13/15, registration no. 13912, area: h. 5, d. 5, m² 27);
(d) plot of land with trees in Apati (plot nos. 13/4 and 15/3, sheet/plan 13/31, registration no. 10106, area: d. 2, m² 342);
(e) plot of land with trees in Spati (plot no. 250/3, sheet/plan 13/23, registration no. 7182, area: d. 3, m² 345);
(f) plot of land with trees in Apati (plot no. 11/6, sheet/plan 13/31, registration no. 10097, area: m² 437);
(g) plot of land with trees in Apati (plot no. 11, sheet/plan 13/31, registration no. 10087, area: d. 4, m² 14);
(h) plot of land in Trachonas (plot no. 579, sheet/plan 13/22, registration no. 5927; area: d. 1, m² 673).
9. In support to their claim that their father was the owner of the above-mentioned plots of land, the applicants submitted copies of the title deeds and of the relevant certificates of ownership.
10. On 17 August 1974 the applicants' father tried to visit his property but was arrested by Turkish soldiers. He was released on the same day, since he was a British citizen.
11. On 19 May 1991 the applicants' father died. According to his will, dated 18 May 1988, the plot described under paragraph 8 (a) above was to be inherited by the first applicant and the other plots were to be inherited by the four applicants in equal shares. On 30 July 1991, Mr T. Michaelides was appointed as executor of the will of the applicants' father. The applicants registered their titles with the Department of Lands and Surveys of the Republic of Cyprus on 10 July 1995. The first applicant tried, via the British consular authorities, to visit the properties at issue, but did not obtain permission.
12. In a letter of 2 September 2003, the applicants informed the Court that Turkey was planning to construct a highway at the edge of their properties and that an area of m² 6,000 had been taken for this purpose. The applicants had not been consulted on the matter and no compensation had been offered to them.
VIOLATED_ARTICLES: P1
VIOLATED_PARAGRAPHS: P1-1
